DETAILED ACTION
The preliminary amendments to the claims, filed 10/29/2020 cancelling claims 1-39 and adding claims 40-59, have been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a displacement mechanism” in claim 53;
“an axial load mechanism” in claim 54
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40, line 6 recites “a wall”, which raises the question as to whether a new wall is required over the wall of line 4. It is assumed that applicant intended that line 6 intended to refer to the previously recited wall for purposes of examination.
	Claims 41-58 depend from claim 40, and thus are similarly rejected.The following is a quotation of 35 U.S.C. 112(d):
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 40-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kellner US4102552.
Regarding claim 40, Kellner teaches a wellbore roller-reamer (Figure 1), comprising: a mandrel 25 rotatable about a mandrel axis (centerline of 25); a first roller (one of the three rollers 15, 17, or 19 shown) mounted around the mandrel and having an outer reaming surface (outside of the rollers) for engaging a wall 32 of a wellbore, the first roller being rotatable relative to the mandrel about a first roller axis (centerline of the rollers) which is offset from the mandrel axis (see box comparisons in Figure A below, annotated from Figure 1) such that, during use, rotation of the mandrel with the outer reaming surface engaged with the wall of the wellbore causes the first roller to be driven to rotate relative to the mandrel and ream the wall of the wellbore (as shown in Figure 1, where in 19, for example, engages the wall 32, and described in Column 1: 65-68, wherein torque is the same as rotation).  

    PNG
    media_image1.png
    664
    503
    media_image1.png
    Greyscale

Figure A: annotated Figure 1
Regarding claim 41, the first roller comprises one or more bypass recesses (between 30, wherein 30 defines channels that permit fluid to pass from above to below the rollers, thus are considered to provide the claimed bypass recesses. An example bypass recess is shown in Figure A above), the one or more bypass recesses extending axially along the first roller (wherein the spiral shape of the channels or recesses defined by 30 extend both axially and radially along the first roller).  
Regarding claim 42, the one or more bypass recesses divides the outer reaming surface into discrete surface portions (each of 30 is considered to be discrete as they do not connect to each other), the discrete surface portions comprising one or more reaming structures (30, and wherein 31 can be considered to be part of at least one discrete surface, and both are in contact with the wall of the borehole Column 3: 27-28).  
Regarding claim 43, the first roller comprises a plurality of rib structures 30 extending outwardly of the first roller, wherein each rib structure defines a discrete portion of the outer reaming surface of the first roller, wherein the rib structures are separated by respective bypass recesses.  
Regarding claim 44, the mandrel comprises two axial sections with different outer dimensions and the first roller is mounted on the axial section of the mandrel with a reduced outer dimension.  
Regarding claim 45, a first bearing sleeve 35 which is mounted on the mandrel, wherein the first roller is mounted on the first bearing sleeve (as best shown in Figure 2).  
Regarding claim 46, the first bearing sleeve defines a varying circumferential wall thickness (Figure 2, 37 is thicker than the bottom of 35) to facilitate the first roller being mounted and arranged in such a way that the first roller axis is offset form the mandrel axis (as can be seen in Figure 2, with centerlines 41 versus 42).  
Regarding claim 47, the first bearing sleeve defines an inner cylindrical surface 49 and an outer cylindrical surface (Figure 2- outer surface of 43), wherein the inner and outer cylindrical surfaces are eccentrically arranged (relative to the centerline 41 of the mandrel).  
Regarding claim 48, at least one bearing element (81 and 83) interposed between the first roller and the first bearing sleeve, wherein the at least one bearing element extends at least one of axially, circumferentially and spirally relative to the mandrel axis (axially and circumferentially as shown in Figure 2).  
Regarding claim 49, a second roller (another of the three rollers 15, 17, and 19) having an outer reaming surface (outside surface of the roller) and mounted around the mandrel (as shown in Figure 1), wherein the second roller is rotatable relative to the mandrel about a second roller axis (such as the axis that 15 is rotated about) which is offset from the mandrel axis such that, during use, rotation of the mandrel with the outer reaming surface of the second roller engaged with a wall of the wellbore (figure 4 show the offset orientations of 15, 17, and 19 to alternately engage the wellbore wall) causes the second roller to be driven to rotate relative to the mandrel and ream the wall of the wellbore (wherein the device is a reamer, and thus necessarily must provide at least some reaming ).  
Regarding claim 50, the first and second roller axes are offset relative to each other (Figure 4 shows all three with axially offset axis) and wherein the first and second rollers are axially distributed on the mandrel (a shown in Figure 1, wherein all the rollers are stacked on top of each other).  
Regarding claim 51, a third roller (another of the three rollers 15, 17, and 19) having an outer reaming surface (the outer diameter of the rollers) and mounted around the mandrel, wherein the third roller is rotatable relative to the mandrel about a third roller axis which is offset from the mandrel axis (as shown in Figure 4) such that, during use, rotation of the mandrel with the outer reaming surface of the third roller engaged with a wall  (as described above) of the wellbore causes the third roller to be driven to rotate relative to the mandrel and ream the wall of the wellbore.  
Regarding claim 52, the third roller axis is offset relative to the first and/or second roller axes (as shown in Figure 4, wherein each of the rollers 15, 17, and 19 have offset roller axis from each other) such that the eccentricity of the first, second and/or third rollers is provided in different radial directions relative to the mandrel, and wherein the first, second and third rollers are axially distributed on the mandrel (wherein 15, 17, and 19 are linearly distributed along the axis of the mandrel as shown in Figure 1).  
Regarding claim 53, a lubricant system (including lubricant 55, shown in Figure 2) for providing a lubricant to at least the first roller, the lubricant system comprising: a reservoir sleeve 47 mounted around the mandrel to define a radial space (the annulus shown in reservoir sleeve 47 in Figure 2) between the mandrel and the reservoir sleeve, the radial space defining a lubricant reservoir (Column 3: 64-column 4: 2 lubricating and cooling liquid is the same as lubricant; Column 4: 33-36 describes a reservoir); and a displacement mechanism 98 to displace lubricant from the lubricant reservoir (wherein 98 provide compensation Column 4: 39-49 to permit expansion of the oil when heated, preventing oil/lubricant loss, thus displacing the volume of lubricant into the area currently occupied by 98 in Figure 2).  
Regarding claim 54, an axial load mechanism (end plates 61 or 63 prevent axial motion of the roller 43, thus provide axial load to the roller, as described in Column 4: 3-13) to provide an axial load between components which are axially stacked on the mandrel .  
Regarding claim 55, one end of the mandrel comprises a male threaded portion 25 for facilitating coupling of the mandrel to a separate component 27, the male threaded portion being provided adjacent a mounting surface 33 (wherein 25 is shown in Figure 1 above 33, thus is considered adjacent to 33) of the mandrel, upon which mounting surface the first roller is mounted (wherein first roller can be selected to be 15).  
Regarding claim 56, the male threaded portion defines an outer diameter which permits at least the first roller to slide over said male threaded portion to allow mounting of the first roller on the mandrel (as shown in Figure 1).  
Regarding claim 57, a load sleeve 29 (wherein 29 is sleeve shaped since it is annular) defining a torque shoulder (the radially outermost section of 29), wherein the load sleeve is mountable on the mandrel and securable adjacent the male threaded portion of the first end of the mandrel, such that the torque shoulder and the male threaded portion together define a pin connector (wherein a pin connector is part of the male connection 25, due to the threads forming a pin shape) to facilitate connection with a box connector (the female threaded portion of 27) of a separate component.  
Regarding claim 58, the load sleeve is mountable on the mandrel after at least the first roller has been mounted on the mandrel (load sleeve 29 is capable of being mounted on the mandrel after the rollers 15, 17, or 19 have been installed on the mandrel as shown in Figure 1).  
Regarding claim 59, a reamer roller assembly (Figure 1) for a wellbore roller-reamer, comprising: a bearing sleeve 35 (shown in Figure 2) defining a sleeve bore (interior of 37) to permit mounting on a mandrel 25 (shown mounted in Figure 1), wherein the bearing sleeve defines a sleeve bore axis 41; and a roller 43 circumscribing the bearing sleeve and having an outer reaming surface (30 and 31), wherein the roller is rotatable relative to the bearing sleeve about a roller axis 42, the sleeve bore axis and the roller axis being offset relative to each other (as shown in Figure 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamer US1805087 teaches a roller reamer (Figure 1) with rollers 12 that are axially offset from a mandrel 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        10/14/2022